Allow me at the outset to
congratulate the President heartily on his election. His post
is a challenging one, and I am particularly pleased that this
session is being chaired by a colleague from Namibia,
which is an important partner for my country.
The crucial role of the United Nations in the global
community can never be overstated. As this millennium
draws to a close, it is natural to take stock of the past and
try to foresee what the future holds in store. The
Organization's reform measures have included an inward
look at the organizational structure and personnel matters
and, last but not least, its financial make-up. In this respect,
many feel that more needs to be done. We must have the
courage to scrutinize not only the Organization itself, but
also the manner in which the Member States conduct their
business inside these walls. While we are going through
this process, the utmost care should be taken to prevent the
discussion from negatively affecting the public image of the
Organization. Moreover, we should make sure that it does
not have detrimental effects on the morale of the United
Nations international staff, whom we depend upon for the
smooth operation of the difficult and often dangerous tasks
we assign to them. A constructive approach to reform is
vital for the future of the United Nations.
There is a real need to strengthen the ability of the
United Nations to tackle the complex challenges of the
modern world. A case in point is the Working Group on
the reform of the Security Council, which has deliberated
for years without tangible results, with no end in sight.
This constant repetition can serve only to weaken the
United Nations, which has proved itself on many
occasions to be of fundamental importance to mankind.
But it is not only the organizational structures that
need to be adapted. We need also to look at the
substance. In this regard, I welcome the emphasis placed
by the Secretary-General in his recent report on creating
a culture of prevention. As he correctly points out, our
political and organizational cultures and practices remain
oriented far more towards reaction than prevention. This
needs to be changed; the efficiency of the United Nations
might thereby be greatly enhanced.
During a recent meeting of the Foreign Ministers of
the five Nordic countries held in Iceland, we issued a
joint declaration against the use of child soldiers. In the
declaration it is noted that the current protection of
children in armed conflicts is insufficient and that
international standards must be raised. On the occasion of
the tenth anniversary of the Convention on the Rights of
the Child this year, the Nordic Ministers support the
urgent finalization of an optional protocol to ensure that
persons below the age of 18 years are not recruited into
armed forces or into armed groups distinct from
governmental forces. Children should not be forced to
take part in hostilities under any circumstances.
In this regard, I would like to express my
satisfaction with the work carried out by the Special
Representative of the Secretary-General for Children and
Armed Conflict, especially for his efforts to make non-
governmental forces around the world refrain from using
child soldiers.
The vast majority of United Nations Member States
have ratified the Convention on the Rights of the Child.
We have committed ourselves to certain actions to
promote children's rights. Causing children to take part in
armed conflicts or otherwise putting them at risk of
becoming victims of such hostilities is clearly against the
best interests of the child, which should always be our
primary consideration. There is another powerful reason
to protect children: they are our future. Protecting today's
children is in itself an important contribution towards
peace and towards creating a culture of prevention. We
should also strive to ensure that children are able to enjoy
their rights during transitional periods following armed
30


conflicts or other emergency situations until enough
stability has been achieved to start reconstruction.
It seems that not a week goes by in our world without
countries and indeed the international community having to
watch in horror as cowardly terrorists target people going
about the business of their everyday lives. The murdering
of innocents will never further any cause or put an end to
any conflict; it will only add names to the roster of the
dead. We urge States to sign and ratify counter-terrorism
conventions.
In this connection, I would further like to reiterate our
resolve in combatting transnational crime and the
international trade in drugs. No country is immune from
these modern evils. Given their global scope and the
resources available to criminals, Governments the world
over must work together to put an end to these activities.
This year we have recognized the importance of the
elderly and their contributions to our lives and society by
observing 1999 as the International Year of Older Persons.
The Icelandic authorities have done their utmost to enhance
the visibility of issues facing the elderly in today's society.
This has been done through a number of projects, including
projects designed to bridge the generation gap by
encouraging interaction between age groups.
At a time of unparalleled economic growth spurred on
by the globalization of the world's economy, the fruits of
this growth, unfortunately, are not evenly distributed. We
are witnessing a growing gap in the distribution of wealth
within societies as well as between the North and the
South. Moreover, we have been witnessing an appalling
trend whereby the curse of poverty has increasingly been
falling upon the shoulders of women. There are no easy
answers on how to tackle this problem in the short term,
but two long-term approaches stand out regarding the
empowerment and advancement of women. They are
education and respect for human rights.
An educated woman passes knowledge to her children,
which is not as often the case with men. It is universally
accepted that education and social development go hand in
hand and are conditions for a peaceful and prosperous
world. In this age of globalization and technology, it
becomes ever more important to ensure universal education.
Therefore, it is crucial to incorporate education into
development projects. For the past few years we have been
doing that through training in the fisheries sector as well as
by conducting adult literacy programmes for women in
countries such as Namibia. Similar programmes are being
prepared for Malawi and Mozambique.
Vigorous efforts also have to be made to end other
forms of discrimination against women. This applies not
only at the national level but also at the international
level, where the actions of international organizations are
increasingly having a direct impact on peoples' lives, for
example through crisis management. When carrying out
such tasks, it is the duty of the organizations concerned
to ensure that women and their interests are represented
at the negotiating table.
During the high-level segment of this year's session
of the Economic and Social Council, the Icelandic
delegation paid special attention to the plight of the urban
poor who inhabit coastal regions around the world.
Today, my country, Iceland, has a thriving economy
based on our fishing industry. The development of a
viable fishing industry has strengthened the economy by
creating employment opportunities and prosperity, which
in turn have benefitted the population at large. It is self-
evident that a developed fisheries sector can be a crucial
factor in enhancing the food security of developing
countries. The Icelandic authorities have urged private
companies to invest in the fisheries sectors of many
developing countries. Partnerships forged in this manner
between firms in my country and a number of developing
countries have led to transfer of technology in this field,
thereby spurring economic growth and development in the
coastal regions in question.
We believe that many developing countries can
benefit much more from rational utilization of the
resources of the oceans. Therefore, approximately half of
our development cooperation has been concentrated on
research and training in the fisheries sector, putting an
emphasis on the sustainable utilization of natural
resources.
Through the years, Iceland has placed particular
importance on the work of the Commission on
Sustainable Development. During its seventh session,
earlier this year, the Icelandic Government noted the
necessity of abolishing State subsidies that contribute to
overcapacity in the fisheries sector worldwide, and
participated actively in discussions on the need for
improved coordination within the United Nations system
in the field of ocean affairs. It is our view that the overall
debate on the oceans can be improved. It is, however, our
firm belief that efforts to improve the handling of ocean
issues should draw upon existing institutional resources.
31


These efforts should also carefully take into account the
principle that global bodies should not try to solve local or
regional problems of fisheries management. The
management of living marine resources is a very complex
and sensitive task that has to be dealt with using the most
advanced scientific knowledge available and in harmony
with local socio-economic and environmental
circumstances.
Conflicts where the civilian population is expressly
targeted are abhorrent and leave scars that take generations
to heal. Once again, we have witnessed the emergence of
the dark and evil side of human nature in the horrible
ethnic cleansing that took place in the recent conflict in
Kosovo. It would have been desirable if the United Nations
could have played an all-encompassing role in the
settlement of that conflict.
In this regard, I would like to endorse the position put
forward on humanitarian intervention by the Secretary-
General. When a State not only stops protecting the rights
of its citizens but turns against them through gross
violations of human rights, the international community
cannot and should not stand idly by.
Iceland currently holds the chair of the Council of
Europe, which encompasses 41 European countries. I would
like to take this opportunity to stress the value and
importance of close cooperation between the Council and
the United Nations in the field of human rights. We have
recent examples of such practical cooperation in Kosovo,
where the Council of Europe is working together with the
United Nations and other organizations in fulfilment of
Security Council resolution 1244 (1999) and the European
Union-led Stability Pact for South-Eastern Europe.
Referring again to the benefits of prevention, I should say
that prevention is at the very centre of the Council of
Europe's work on human rights, democracy and the rule of
law.
The agreement between Portugal and Indonesia on the
future of East Timor was historic, as was the referendum
which took place. The appalling violence that followed is
a cause of great concern. Every effort has to be made to
halt it and to punish those responsible. My Government
fully supports Security Council resolution 1264 (1999) and
welcomes the speedy deployment of the multinational force.
Nothing should be allowed to delay the process towards the
independence of East Timor.
We welcome also the change of pace in the Middle
East peace process. The positive developments in the last
few months between the Israelis and the Palestinians have
been very encouraging, and we sincerely hope that this
renewed momentum will carry us towards a lasting peace
in the region. We urge other countries in the region to
seize this particular moment and to start the healing of
wounds that have been festering for so long.
Icelanders are no strangers to natural disasters, and
we know the devastation they can unleash upon countries
and peoples. Our hearts and sympathy go out to our
friends in Turkey, Greece and now, most recently, on the
island of Taiwan, who face the aftermath of earthquakes
that claimed the lives of a great number of people. We
have now decided to join the United Nations Disaster
Assessment and Coordination Stand-by Team because we
believe we can make a contribution.
During this century we have witnessed mankind's
greatest achievements as well as its greatest failures.
While many countries have gone from war to peace and
from poverty to prosperity, others have been unable to
grasp these often elusive goals of humanity. It is clear
that we will be entering the new millennium with
unsolved problems and with challenges of such a
magnitude that they will continue to confront us into an
unforeseen future.
I would like, in closing, to stress what I said in the
beginning — that only with a renewed and revitalized
United Nations can we hope to deal with the threats and
challenges that lie ahead. If we, the Member States,
shoulder our responsibilities and implement the changes
necessary, then the United Nations will always be at the
forefront of the quest for peace and prosperity. If we do
not have the courage to adopt the necessary changes, we
cannot expect our children to do so.










